DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 7/29/2022, Applicant, on 10/11/2022, amended Claims 1, 4, 9, 12, and 17.  Claims 1-20 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §101 Alice –Applicant asserts that the claims are patent-eligible because they do not recite an abstract idea under Prong 1, as the Applicant states the action does not establish sufficient reasoning, the claims are not performed by a human being, and the determining step now requires a processor which cannot be performed the mind and neither can tracking icons, which is similar to that of using a machine learning model. Examiner disagrees as the updated rejection below, as necessitated by amendments, has followed the guidance under the 2019 PEG and the abstract ideas have been clearly pointed out. Further, the fact that the system uses a processor or learning algorithm does not make a system eligible as there is no integration of the abstraction and the processor other than using it, there is no improvement to the processor, any other additional element alone or in combination, or any technology or technological process, as the claim limitations merely utilize current technologies such as this processor and a learning algorithm to perform the abstract limitations of the claim. This is Applying it, similar to that of Alice, and the claims are not practically integrated nor significantly more. Any purported improvement would be contained wholly within the abstraction, a managerial decision for marketing/advertising of a product/item, and again there is no inventive concept as any improvement here would be part of the abstraction.
Applicant argues that the claims provide a computing device the ability to merge three types of rankings, which is similar to Example 37, and that this is a specific type of generating and merging rankings, which would be eligible. Applicant further states that this is similar to Example 42 as this is done in real time as it provides recommendations to customers on an ecommerce marketplace, by generating the three types of rankings and merging all of them together. Examiner disagrees as all of these recited integrations are part of the abstraction, and not integrated with any additional element that could in fact integrate them. Generating rankings, and using them together to form a recommendation is squarely abstract, and the claims are not integrated practically as the additional elements are highly generalized and there is no improvement to them, either individually or in combination, nor any technology or technological process. This is utilization of current technologies, such as a processor and memory, to perform the abstract limitations of the claims, Applying It similar to Alice, with no inventive concept. 
Applicant asserts that the Claims are significantly more, stating that the claims recite meaningful, unconventional limitations that are not disclosed or rendered obvious by any prior art, and amount to feature significantly more than the alleged recited judicial exception, and that Examiner has not established a Prima Facie case as the dependents have not been considered. Examiner disagrees as this is a mere allegation of eligibility, and the Office Action follows the 2019 October Guidance and sample rejection for presenting a prima facie case, as the abstract ideas have been clearly outlined, and the reasons as to why the additional elements are not practically integrated nor significantly more are stated as in the rejection below. The claims recite the abstract ideas of a Mental Process and a Certain Method of Organizing Human Activity as per the rejection below, which are not integrated practically, and thus there remains an abstract idea. The rejection below has and does take into consider all claims and their dependents, and the learning algorithm, although described in claim 4, is at best extra-solution activity, is not improved, and again this is a mere allegation of eligibility.
	Therefore the arguments are non-persuasive, and the rejection of the claims and their dependents are maintained under 35 USC 101.
Arguments regarding 35 USC §103 – The rejection is removed in light of Applicant’s arguments and amendments for the reasons found in the “Allowable Subject Matter” section found below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Alice - Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations to obtain customer information characterizing a customer's interactions on an ecommerce marketplace (Collecting Information, an observation, a Mental Process; Organizing and Tracking Information for Commercial Interactions, i.e. Recommendations for a Customer; a Certain Method of Organizing Human Activity); determine discovery category rankings, using a trained discovery category machine learning model, for each first category of items available on the ecommerce marketplace for the customer based on the customer information, wherein each discovery category ranking ranks a respective first category of items based on a likelihood that the customer will choose an item in the respective first category to further explore and possibly purchase, and the customer has not purchased any item from the respective first category before (Analyzing Information, an evaluation, a Mental Process; Organizing and Tracking Information for Commercial Interactions, i.e. Recommendations for a Customer; a Certain Method of Organizing Human Activity); determine repeat category rankings for each category of items available on the ecommerce marketplace for the customer based on the customer information, wherein each repeat category ranking ranks a respective second category of items based on a likelihood that the customer will purchase a new item in the respective second category, the customer has never purchased the new item before, and the customer has previously purchased at least one item in the respective second category (Analyzing Information, an evaluation, a Mental Process; Organizing and Tracking Information for Commercial Interactions, i.e. Recommendations for a Customer; a Certain Method of Organizing Human Activity); determine item rankings for each item in the ecommerce marketplace based on the customer information, wherein each item ranking ranks a respective item based on a likelihood that the customer will purchase the respective item (Analyzing Information, an evaluation, a Mental Process; Organizing and Tracking Information for Commercial Interactions, i.e. Recommendations for a Customer; a Certain Method of Organizing Human Activity); merge the discovery category rankings, the repeat category rankings and the item rankings into final recommendations based on one or more predetermined merging criteria (Analyzing Information, an evaluation, a Mental Process; Organizing and Tracking Information for Commercial Interactions, i.e. Recommendations for a Customer; a Certain Method of Organizing Human Activity); and provide the final recommendations to the customer (Transmitting the Analyzed Information, an evaluation and judgment, a Mental Process; Organizing and Tracking Information for Commercial Interactions, i.e. Recommendations for a Customer; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for Managing Inventory, a Commercial Interaction, but for the recitation of generic computer components.  That is, other than reciting a system, computing device, and an ecommerce marketplace which describes the categories and items, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information for a Commercial Interaction, i.e. giving a recommendation to a customer.  For example, determining item rankings for each item in the ecommerce marketplace based on the customer information encompasses a supervisor, employee, or manager watching and ranking what items are being purchased, an observation, evaluation, and judgment.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation and evaluation.  Further, as described above, the claims recite limitations for organizing and tracking information for a Commercial Interaction, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The system, computing device, and marketplace (and if treated as an additional element, the trained discovery category machine learning model) are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmitting steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0030]   In some examples, recommender computing device 102 can be a computer, a workstation, a laptop, a server such as a cloud-based server, or any other suitable device. In some examples, each of the multiple customer computing devices 104, 106 can be a cellular phone, a smart phone, a tablet, a personal assistant device, a voice assistant device, a digital assistant, a laptop, a computer, or any other suitable device. In some examples, recommender computing device 102 and the central ordering computing device 114 can be operated and/or controlled by a retailer, and multiple customer computing devices 104, 106 are operated by users or customers.”

	Which states that any general-purpose computer can be used, such as a PDA, smartphone, etc., to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computing device, system, etc., nor the receiving or transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claims 9 and 17 contain the identified abstract ideas, with the additional elements of a computer readable storage media and processors which are highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above.
Claims 2-3, 5-8, 10-11, 13-16, and 18-20 contain the identified abstract ideas, further narrowing them, with the additional element of natural language processing techniques, which are highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
Claims 4 and 12 contain the identified abstract ideas, further reciting how the trained discovery category machine learning model, and thus making this an additional element, which is highly generic as per Applicant’s specification and merely utilized to perform the abstraction limitations, not improved, and is highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and any other rejections. 
The closest prior art of record are Prendki (U.S. Publication No. 2018/021,8430), Chen (U.S. Publication No. 2018/006,0696), and Fairer (NPL – Researchers propose fairer – 2020 reference).  Prendki, a system and method for providing recommendations based on user intent and user-generated post-purchase content, teaches to obtain customer information characterizing a customer's interactions on an ecommerce marketplace, to determine discovery category rankings for each category of items available on the ecommerce marketplace for the customer based on the customer information, determine item rankings for each item in the ecommerce marketplace based on the customer information, merge the discovery category rankings, the repeat category rankings and the item recommendation rankings into final recommendations based on one or more predetermined merging criteria, to provide the final recommendations to the customer, to determine category rankings for each category of items available on the ecommerce marketplace for the customer based on the customer information, it does not explicitly stat that there are repeat purchases, nor that the customer has not purchased any item from the category before. Chen, a system and method for the probabilistic recommendation of an item teaches repeat purchases and analysis on these purchases which are used with the cluster analysis and analyzation techniques, both collaborative filtering and matrix factorization which are used to rank items, and that the item customer had previous purchased an item, but not that the customer has never purchased an item from the particular category before. Fairer, non-patent literature discussing fair product recommendations and their algorithms, discusses a Simpson Index for analyzation of products, items and segments, but not the customer having never previously purchasing an item from a particular category. None of the above prior art explicitly teaches this customer having not purchased any item from the respective first category before, along with the other limitations of the claims, as claimed, as pointed out by Applicant in the Remarks of 10/11/2022 on pgs. 7-8, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-20 are allowable over the prior art of record, and are objected to as provided above.

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20200372073 A1
Dahl; Jonas et al.
AUTOMATICALLY GENERATING THEME-BASED FOLDERS BY CLUSTERING MEDIA ITEMS IN A SEMANTIC SPACE
US 20180218430 A1
Prendki; Jennifer Laetitia
PROVIDING RECOMMENDATIONS BASED ON USER INTENT AND USER-GENERATED POST-PURCHASE CONTENT
US 20180060696 A1
Chen; Ye et al.
PROBABILISTIC RECOMMENDATION OF AN ITEM
US 20140379520 A1
Nemery; Philippe et al.
DECISION MAKING CRITERIA-DRIVEN RECOMMENDATIONS
US 20170278132 A1
Dennett; Zachary et al.
MERCHANT MANAGEMENT SYSTEM FOR ADAPTIVE PRICING
US 20170270586 A1
Dumon; Olivier G. et al.
METHODS AND SYSTEMS FOR DERIVING A SCORE WITH WHICH ITEM LISTINGS ARE ORDERED WHEN PRESENTED IN SEARCH RESULTS
US 20170262926 A1
High; Donald R. et al.
PREDICTIVE SHOPPING
US 20150170235 A1
Mesaros; Gregory J.
MULTIPLE CRITERIA BUYING AND SELLING MODEL
US 20140046794 A1
Vallery; Christina et al.
SHOPPING ASSISTANT
US 20220138831 A1
YOO; Ae Ri
Method of Providing Fashion Item Recommendation Service Using User's Body Type and Purchase History


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        11/6/2022